Mr. Justice White
dissenting:
I think the pleadings in this case, filed in the district court, and upon which the first trial was had, would warrant the case being disposed of upon the theory that the transaction as to the sale of the land to the board of county commissioners, constituted an equitable tender of the payment of the Skelton indebtedness to Bowles. And, if it were not for the decision of this case in Du Bois v. Bowles et al., 30 Colo. 44, 69 Pac. 1067, I should hold such to be the proper theory to apply, if the facts were established by sufficient evidence, but I could not agree to the revival of interest as of the entry of the decree now before ns in the district court. I think, however, that the decision in the 30th Colorado, supra, is the law of this case, and renders it impossible to dispose of the matter upon the theory of an equitable tender without doing violence to judicial procedure and precedent.
But were we at liberty to apply the rule of equitable tender, I think there is no proof or admission that the county would have purchased the land if Bowles had not withdrawn the offer to sell. As to the transaction before the board of county commissioners, and as to what there took place, the record is silent. The evidence thereof was offered, received and subsequently stricken from the record in the first trial of the case. It was offered at the second, but refused by the trial court upon its own motion. It is not in the record now and never has been in any. record before this court. The language of counsel for defendent in error, quoted in the opinion, that such evidence be considered in the record does not, in my judg*336ment, foreclose the question as to whether the county would or would not have purchased the land if the offer to sell had not been withdrawn. That language is contained in the brief presented to this court upon the first review of the case, and was upon the theory, that irrespective of that question, under the decision of the trial court, the rights of plaintiff in error were not injuriously affected. Moreover, the suggestion that such evidence be considered in the record was not accepted by this court at that time, and the matter was left open for further inquiry and future determination. Under the law of the case as established by Du Bois v. Bowles et al., supra, I think the amendment to the answer permitted by the trial court after such reversal, was proper and properly presented the issues as outlined by that decision, and the judgment of the trial court was right, except as to some minor matters relative to damages to the nursery.